Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 12-20 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, line 2, “as” should be “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 17, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No. 2019/0226497 A1 (Maeda hereinafter).
For claim 17, Maeda teaches method of forming an impeller for a pump assembly (paragraph 0019), comprising: forming a hub component 11; forming a blade component 25 separate from the formed hub component 11 (see at least paragraph 0027); and fixing together the blade component 25 and the hub component 11, wherein fixing together the blade component and the hub component comprises at least one of sonically welding or heat melding the blade component 25 with the formed hub component 11 (see at least paragraph 0022).
For claim 20, Maeda teaches a method of forming an impeller for a pump assembly (paragraph 0019), comprising: forming a hub component 11; forming a blade component 25 separate from the formed hub component 11 (see at least paragraph 0027); and fixing together the blade component 25 and the hub component 11; wherein fixing together the blade component and the hub component comprises fitting a flange 25a of the blade component into a groove 12 formed in the formed hub component 11.
For claim 24, Maeda further teach forming the blade component 25 comprises forming a first blade member and a second blade member; wherein fixing together the blade component 25 and the hub component 11 includes fixing both the first blade member and the second blade member to the hub component 11 (see FIG. 3 showing a plurality of blades).

Claim(s) 1, 3-5, 7-10, 12-13, 16-17 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2017/0260997 A1 (Mola et al. hereinafter).

For claim 3, Mola et al. teach an impeller for a pump assembly (see at least paragraph 0015), comprising: a separate hub component 33; and a separate blade component 14 having a double curvature (see at least FIG. 4-7) fixed to the separate hub component 33 (see at least FIG. 10-11); and wherein the separate blade component includes a first separate blade component and as second separate blade component (see at least FIG. 8-9); wherein the first separate blade component and the second separate blade component are configure to be assembled as a unified blade assembly (see at least paragraph 0053).
For claim 4, the first separate blade component comprises a first plurality of blade members (e.g. any number of the components 13) and the second separate blade component comprises a second plurality of bale members (e.g. any number of the remaining components 13).  
For claim 5, the number of the blade components 13 of Mola et al. does not have to be the same between the fist and the second separate blade components.  For example, under a broad but reasonable interpretation of claim 5, the first plurality of blade members can be two and the second plurality of blade members can be three.    Clearly, Mola et al. has at least 5 blade members.  
For claim 7, Mola et al. teach the separate blade component having a double curvature comprises a first cure extending substantially radially and around a long axis of the impeller and a second curve extending generally perpendicular to the long axis of the impeller (see annotated images below from Mola et al.).

    PNG
    media_image1.png
    275
    246
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    406
    356
    media_image2.png
    Greyscale


For claim 8, the separate blade component includes a plurality of blade members 13; wherein each blade member of the plurality of blade members includes the first curve and the second curve (see FIG. 4-11).
 For claim 9, Mola et al. teach an impeller for a pump assembly (see at least paragraph 0015), comprising: a separate hub component 33; and a separate blade component 14 having a first curve in a first plane and a second curve in a second plane (see at least FIG. 4-7 and/or annotated figures above) fixed to the separate hub component 33 (see at least FIG. 10-11); and wherein the separate blade component includes a first separate blade component and as second separate blade component (see at least FIG. 8-9); wherein the first separate blade component and the second separate blade component are configured to be assembled as a unified blade assembly (see at least paragraph 0053). Mola et al. do not appear to show the nominal features of a casing, shaft and diffuser associated with the pump impeller.  Mola et al. however, discuses in paragraphs 0003-0005 the additional features of known 
For claim 10, the first plane is parallel with a plane of a long axis of the shaft and the second plane is at an angle relative to the plane of the long axis of the shaft (see at least FIG. 4-7 and/or annotated figures above).
For claim 12, Mola et al. show the first separate blade component includes a first plurality of interconnected blade members (see for example FIG. 8 and/or FIG. 9) and the second separate blade subcomponent includes a second plurality of interconnected blade members (note at least some of the remaining components of FIG. 8 and 9 not shown by needed to make the assembly 14). 
For claim 13, Mola et al. teach a pump assembly (see at least paragraph 0015), comprising: a casing (paragraph 0003), shaft (paragraph 0003), an impeller rotatably mounted within the casing, wherein the impeller comprises separately a blade component 14 and a hub component 33 configured to be fixed together (see claim 7); and a diffuser (see paragraph 0005) fixed relative to the casing; wherein the blade component 14 includes at least a first blade member having a first curve in a first plane and a second curve in a second plane (see at least FIG. 4-7 and/or annotated figures above); wherein the blade component 14 comprises a plurality of blade members (see FIG. 8-9); wherein the plurality of blade members are individually fixable to the hub component (see at least claim 3 or paragraph 0073-0076).
For claim 16, Mola et al. teach a pump assembly (see at least paragraph 0015), comprising: a casing (paragraph 0003), shaft (paragraph 0003), an impeller rotatably mounted within the casing, wherein the impeller comprises separately a blade component 14 and a hub component 33 configured to be fixed together (see claim 7); and a diffuser (see paragraph 0005) fixed relative to the casing; wherein the blade component 14 includes at least a first blade member having a first curve in a first 
For claim 17, Mola et al. teach a method of forming an impeller for a pump assembly (paragraph 0015), comprising: forming a hub component 33; forming a blade component 14 separate from the formed hub component 33 (see at least paragraphs 0052 and 0057); and fixing together the blade component 14 and the hub component 33, wherein fixing together the blade component 14 and the hub component 33 comprises heat melding the blade component 14 with the formed hub component 33 (see at least paragraph 0076).
For claim 22, Mola et al. tach a method of forming an impeller for a pump assembly (see paragraph 0015), comprising: forming a hub component 33; forming a blade component 14 separate from the formed hub component 33; and fixing together the blade component 14 and the hub component33 (see paragraph see at least paragraph 0057), wherein the forming the blade component comprises forming a first subcomponent (any number of the components 13) and a second blade subcomponent (any remaining number of the components 13).
For claim 23, Mola et al. teach the first and second blade subcomponents are fixed together in at least paragraphs 0052-0053. 
For claim 24, Mola et al. further teach forming the blade component 14 comprises forming a first blade member and a second blade member (see the plurality of members 13), and fixing together the blade component 14 and the hub component 33 by fixing both the first blade member and the second blade member to the hub component 33 (see paragraph 0057).  
Mola et al. do not appear to show the nominal features of a casing, shaft and diffuser associated with the pump impeller.  Mola et al. however, discuses in paragraphs 0003-0005 the additional features .  

Claim(s) 1, 7, 20 and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Publication Number 2016/190749 (Storvold hereinafter).
For claim 1, Storvold teaches an impeller 1 made from separate blades 6, hub 2 and shroud 4.  The blades 6 have a double curvature (see page 4, lines 10-11).
For claim 7, the separate blade component having the double curvature comprises a first curvature extending substantially radially and around a long axis of the impeller and a second curve extending generally perpendicular to the long axis of the impeller (see FIG. 1-2 and related disclosure (page 4, lines 10-11).
For claim 20, Storvold teaches a method for forming an impeller comprising: forming a hub component 2; forming a blade component 6 separate from the hub component 2; and fixing together the blade component 6 and the hub component 2; wherein fixing together the blade component 6 and the hub component 2 comprises fitting a flange 14 of the blade component into a groove 10 formed in the formed hub component 2.  
For claim 22, Storvold teaches a method for forming an impeller comprising: forming a hub component 2; forming a blade component 6 separate from the hub component 2; and fixing together the blade component 6 and the hub component 2; wherein forming the blade component comprises forming a first blade subcomponent and a second blade subcomponent (i.e. separate blades).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application publication laid-open No. 2013-213441 A (Saito et al. hereinafter) in view of United States Patent No. 6,419,450 (Lum hereinafter) and further in view of Korean Patent Application Publication No. 10-0438277.  
For claim 1, Saito et al. teach an impeller, comprising: a separate hub component 2; a separate blade component 5 (see FIG. 2) having a curved and inclined blade 3 (see at least paragraphs 0024-0025 of the translation); and fixing together the blade component and the hub component (see FIG. 1); wherein the forming the blade component 5 comprises: injection molding a curved and inclined blade 3. 

Lum however, show the attachment of a separate shroud for a centrifugal impeller for the purpose of modifying the optimum operating ranges of the impeller.
Because Saito et al. is a centrifugal impeller made by injection molding and Lum is similarly made by injection molding but additionally uses a separate shroud united with the blade for changing the operating range of the impeller, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Saito et al. impeller such that a separate injection molded shroud is manufactured and joined to the blades, as taught by Lum for the purpose of changing the operating range of the impeller by providing a shroud.  
Further for claim 1 and claims 7-8, the blades 3 of Saito et al. appear to have one curvature in the radial direction and inclined in the axial direction, and therefore not a double curvature. 
 Korean Patent Application Publication No. 10-0438277 shows an impeller in FIG. 1 having a double curvature, the first curvature extending substantially radially and a second curve extending generally perpendicular to the long axis of the impeller.  Such twisted blades are not new for centrifugal impellers.  Korean Patent Application Publication No. 10-0438277 additionally teach the blade 120 separately manufactured in FIG. 2 and having a protrusion 121 received in a groove 111 of the hub 110.  
Because Saito et al. already teach blades assembled onto a hub, and Korean Patent Application Publication No. 10-0438277 similarly teach blades assembled onto a hub, the blades having a double curvature, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the Saito et al. blades with a double curvature as shown in Korean Patent Application Publication No. 10-0438277 for the purpose of providing a centrifugal impeller with a known double curvature which provides an impeller with a different performance than a curved and inclined blade as Saito et al., thus increasing the versatility of the impeller.  
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. 10-0438277 and further in view of United States Patent No. 9,611,864 (Childe et al. hereinafter).
Korean Patent Application Publication No. 10-0438277 shows an impeller in FIG. 1 having a double curvature, the first curvature extending substantially radially and a second curve extending generally perpendicular to the long axis of the impeller.  Such twisted blades are not new for centrifugal impellers.  Korean Patent Application Publication No. 10-0438277 additionally show the blade component having a protrusion 121 and the hub component 110 having a groove 111, wherein the protrusion 121 is received within the groove 111.  
The additional features of a casing, shaft and diffuser are not expressly shown in the prior art of Korean Patent Application Publication No. 10-0438277 but the claimed features are well-known.
Childe et al. for example, is an assembly having not only a centrifugal impeller 2, but a shaft 5, a casing 4 and a diffuser 3 for the purpose of pumping a fluid through rotation of the impeller within the casing.
And because Korean Patent Application Publication No. 10-0438277 have a centrifugal impeller similar to the centrifugal impeller of Childe et al., and Childe et al. shows the impeller employed within a casing, the impeller further having a shaft, and also being surrounded by a diffuser for providing an assembly for operating the impeller within, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further add the Childe et al. shaft, casing and diffuser to the Korean Patent Application Publication No. 10-0438277 impeller, for the purpose of providing an assembly for operating the impeller within.  
s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. 10-0438277 in view of Childe et al. as applied to claim 13 above, and further in view of World Intellectual Property Organization Patent Publication No. WO 2014/038949 (Skaare hereinafter).
Korean Patent Application Publication No. 10-0438277 in view of Childe et al. do not have a blade flange received in a hub groove.
Skaare teaches separate blades 4 having a flange 43, 41 extending at an angle from the face surface of the blade, the flange of each blade received in correspondingly shaped grooves 21 within the hub 2.
Because the prior art of Korean Patent Application Publication No. 10-0438277 already use complimentary joining features for the blade and hub and Skaare teach alterative joining structure for blades on a hub, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Korean Patent Application Publication No. 10-0438277 protrusion and groove to be a flange and groove, respectively, as shown in Skaare for the purpose of providing  alternative and equivalent joining features for the blade and hub to assist in the assembly of the impeller.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. 10-0438277 in view of Japanese Patent Application publication laid-open No. 2013-213441 A (Saito et al. hereinafter) and further in view of United States Patent No. 9,611,864 (Childe et al. hereinafter).
For claim 16, Korean Patent Application Publication No. 10-0438277 show the blade component having a protrusion 121 and the hub component 110 having a groove 111, wherein the protrusion 121 is received within the groove 111.  

Saito et al. however, utilize a pin and bore associated with the blade and hub respectively, for the purpose of aligning and joining the blade to the hub.
Because the prior art of Korean Patent Application Publication No. 10-0438277 already use complimentary joining features for the blade and hub, and Saito et al. detail joining features as a pin and bore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Korean Patent Application Publication No. 10-0438277 protrusion and groove to be a pin and bore, respectively, for the purpose of providing  alternative and equivalent joining features for the blade and hub to assist in the assembly of the impeller.
The additional features of a casing, shaft and diffuser are not expressly shown in the prior art of Korean Patent Application Publication No. 10-0438277 and Saito et al. but the claimed features are well-known.
Childe et al. for example, is an assembly having not only a centrifugal impeller 2, but a shaft 5, a casing 4 and a diffuser 3 for the purpose of pumping a fluid through rotation of the impeller within the casing.
And because Korean Patent Application Publication No. 10-0438277 and Saito et al. have a centrifugal impeller similar to the centrifugal impeller of Childe et al., and Childe et al. shows the impeller employed within a casing, the impeller further having a shaft, and also being surrounded by a diffuser for providing an assembly for operating the impeller within, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further add the Childe et al. shaft, casing and diffuser to the Korean Patent Application Publication No. 10-.  

Claims 18-19, 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application publication Laid-open No. 2013-213441 A (Saito et al. hereinafter) in view of United States Patent Application Publication No. 2009/0297344 A1 (Hill et al. hereinafter).
For claims 18 and 19, Saito et al. teach a method of forming an impeller, comprising: forming a hub component 2; forming a blade component 5 separate from the hub component 2 (see FIG. 2); and fixing together the blade component and the hub component (see FIG. 1); wherein the forming the blade component 5 comprises: injection molding a double curvature blade 3 (see at least paragraphs 0024-0025 of the translation). 
A two-piece mold or die may not be expressly disclosed.  
Hill et al. teach the well-known 2-piece injection molding technique used for making rotors where there is no overlap between adjacent rotor blades (see at least paragraph 0003).
Because Saito et al. already suggest a single injection molded operation for forming the separate blade component 5, the adjacent blades not overlapping with each other (see at least FIG. 5a), and Hill et al. evidence the known two-piece mold for injection molding rotor blades, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the two piece injection molding known method of Hill et al. to manufacture the blade component of Saito et al. for the purpose of manufacture the prior art structure with a known technique to produce the known prior art product.  
For claims 25-26, Saito et al. teach a shroud component 2 being either an inlet or outlet shroud component.  

Because Saito et al. already teach the use of spiral blades made from a single injection molding operation, and Hill et al. advance the art by twisting the mold at the blade twist rate during mold separation to produce a rotor with overlapping blades, including different blades (see FIG. 1-2), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Saito et al. to instead of a simple pull apparat die, use an axial twisting method at the same twist rate as the spiral blades for the purpose of producing an impeller with overlapping adjacent blades within one molding operation.  Such production offers a more efficient impeller because of the additional blade as well as simplifies manufacturing costs by having only one operation for the blade production.  
For claim 30, note the depiction of adjacent blades in Hill et al. FIG. 1 where a ray extending from a surface of the blade member 5 is obstructed by the different blade 7.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application publication Laid-open No. 2013-213441 A (Saito et al. hereinafter) in view of United States Patent Application Publication No. 2009/0297344 A1 (Hill et al. hereinafter) as applied to claim 25 above, and further in view of United States Patent No. 2,453,524 (McMahan et al. hereinafter).
Saito et al. in view of Hill et al. are described above with respect to claim 25, but fail to show an inlet shroud on the impeller.  The impellers of Saito et al. and Hill et al. appear to be open-type centrifugal impellers.
Both closed and open centrifugal impellers are known.  Open or unshrouded centrifugal impellers typically operate at higher speeds whereas closed or shrouded centrifugal impellers are 
Because Saito et al. in view of Hill is an open-type centrifugal impeller, but McMahan et al. evidence the well-known interchangeability of open- and closed-type centrifugal impellers for the purpose of providing either increased pressure or operation under higher rotational speeds, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Saito et al. in view of Hill et al. impeller to be closed-type, as known and taught in McMahan et al. for the purpose of providing versatility to the applicable use of the impeller.  For instance, the modified impeller with a shroud can more optimally be provided on a motor that rotates at high rotational speeds than an unshrouded impeller.  
For claim 28, Saito et al. may not teach a motor for driving the impeller or blades.  Hill et al. however, additionally show the well-known drive means 16 being a motor (see also paragraph 0062) for the purpose of driving the impeller.
Because Saito et al. may not teach a motor for driving the impeller, but a motor is well-known for driving the impeller, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor of Hill et al. to drive the impeller of Saito et al. for the purpose of imparting known energy means to the impelling device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 8,998,581 shows a variety of known centrifugal impellers in FIG. 1-2 having 2-D and 3D blade profiles.  

United States Patent Application Publication No. 2012/0282119 A1 (Floyd et al. hereinafter) teach a casing 4 operable to be fixed in a first positon; a shaft 2 operable to be rotated relative to the casing 4; an impeller 3 rotatably mounted within the casing 4; and a diffuser 5 fixed relative to the casing 4.  The combination of known elements define a submersible pump.
World Intellectual Property Organization Publication Number 2016/190749 (Storvold hereinafter) is cited for teaching a blade 6 being inserted into a first groove 10 in the hub 2 and a second groove 12 in the shroud 4 (see FIG. 2).  The blade has a double curved flange 14 which is sized to be fit in the groove 10 (see at least page 4, lines 3-6). Further, the blades have a pin 20 and the hub 2 has complimentary receiving bores 22.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A EDGAR/Primary Examiner, Art Unit 3799